Por cuanto, demandados los apelantes para que pagasen el importe de dos pagarés suscritos por ellos se limitaron a negar que la demandante sea la tenedora de los mismos y a alegar que están prorrogados;
Por cuanto, el día del juicio los demandados no compa-recieron a él y la demandante presentó los dos pagarés, sus-critos a su favor;
Por cuanto, dictada sentencia condenatoria los deman-dados interpusieron contra ella esta apelación;
Por cuanto, en vista de los hechos expuestos y de no ha-ber presentado prueba los demandados de su defensa de prórroga resulta frívola su apelación,
Por tanto, por el expresado motivo y a instancia de la *1020apelada, debemos desestimar y desestimamos la presente ape-lación.